DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-022956, filed on February 14, 2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the processing module being configured to generate, a first obtaining unit configured to obtain, and a check unit configured to check in claim 1; a second obtaining unit configured to obtain, the check unit checks in claim 2; the processing module generates in claim 4; the processing module switches in claim 5; the processing module being configured to generate, an obtaining unit configured to obtain, and a check unit configured to check in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “module being configured to generate/module generates/module switches/unit configured to obtain/unit configured to check” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The applicant’s specification discloses modules/units in [0034], [0040]-[0042]; however, the specification does not indicate adequate structure (i.e., a special purpose computer such as a computer/component/hardware plus an algorithm) to perform the claimed specific 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 101
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 



Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



At step 1, independent claims 1 and 7-9 recite an apparatus, an apparatus, a method and computer-readable storage medium, respectively and therefore are machines, a process, and a manufacture, which are statutory categories of invention
At step 2A, the claim(s) recite(s):
to check the quality of the input data based on the first metadata;
the check the quality of the at least one data set based on the metadata;
checking the quality of the input data based on the first metadata. 

These limitations, under their broadest reasonable interpretation, cover a process that could be performed mentally but for the recitation of generic computer components. That is, other than reciting apparatuses and a storage medium for performing these steps, nothing in the claim element precludes the step from being performed mentally/with pen and paper.  For example, a user who receives input data can perform the checking of the quality of the input data/data set based on the first metadata/metadata.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite a mental process.
At step 2A, prong two, this judicial exception is not integrated into a practical application because the claims recite the additional elements of an apparatus for checking a quality of input data output from a device to a processing module (the apparatus comprising an obtaining unit and a check unit), an apparatus for checking a quality of at least one data set to be input into a processing module (the apparatus 
At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an apparatus for checking a quality of input data output from a device to a processing module (the apparatus comprising an obtaining unit and a check unit), an apparatus for checking a quality of at least one data set to be input into a processing module (the apparatus comprising an obtaining unit and a check unit), a device and a computer-readable storage medium amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional claim elements are:
the device being configured to output the input data and first metadata indicating an attribute regarding the quality of the input data, 
generate, based on at least one piece of the input data, output data different from the at least one piece of input data, 
obtaining the first metadata;
the at least one data set comprising a plurality of pieces of data and metadata indicating an attribute regarding a quality of each of the plurality of pieces of data, 
generate, based on at least one piece of input data, output data different from the at least one piece of input data when the at least one data set is input.

The limitations “the device being configured to output…,” “generate….output data…,” “obtaining the first metadata,” and “generate…output data… when the at least one data set is input” are mere data gathering and storage, are insignificant extra-solution (pre-solution) activity and are well-understood, routine, and conventional. The limitation “the at least one data set…” is a nominal or tangential addition to the claims, does not integrate the abstract idea into a practical application and considered individually and as part of the claim as a whole, does not add significantly more than the abstract idea itself.  
As explained by the Supreme Court, the addition of insignificant extra-solution
activity does not amount to an inventive concept, particularly when the activity is well-
understood or conventional. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed
in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-
solution activity such as i. Receiving or transmitting data over a network, e.g., using the
Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an
intermediary computer to forward information); TLI Communications LLC v. AV Auto.
LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); (sending messages
over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d
1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);

specify how interactions with the Internet are manipulated to yield a desired result‐‐a
result that overrides the routine and conventional sequence of events ordinarily
triggered by the click of a hyperlink." (emphasis added)); and iv. Storing and retrieving
information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306,
1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115
USPQ2d at 1092-93); and iii. Selecting information, based on types of information and
availability of information in a power-grid environment, for collection, analysis and
display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119
USPQ2d 1739, 1742 (Fed. Cir. 2016). See MPEP 2106.05(d) and 2106.05(g). Thus,
the claims are not patent eligible.

Dependent claims 2-6 and 10-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At step 2A, prong one, the claim(s) recite(s): checks whether the attribute regarding the quality of the input data indicated by the first metadata satisfies the condition regarding the quality of the input data indicated by the second metadata.
This limitation, under its broadest reasonable interpretation, covers a process that could be performed mentally but for the recitation of generic computer components. That is, other than reciting an apparatus for performing this step, nothing in the claim element precludes the step from being performed mentally/with pen and paper.  For example, a user who receives attributes and metadata can perform the checking of the 
At step 2A, prong two, this judicial exception is not integrated into a practical application because the claims recite the additional element of an apparatus.  This element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). This limitation can also be viewed as an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of an apparatus amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional claim elements are:
wherein the processing module is associated with second metadata indicating a condition regarding the quality of the input data, the quality check apparatus further comprises a second obtaining unit configured to obtain the second metadata;
wherein the device comprises a sensor, and the input data comprises sensing data generated by the sensor;
wherein the processing module generates the output data based on a plurality of pieces of the input data;
wherein the processing module switches the device that outputs the input data to the processing module;
wherein the processing module and the device that outputs the input data to the processing module form a virtual sensor.

These limitations are mere data gathering and storage, are insignificant extra-solution (pre-solution) activity, are well-understood, routine, and conventional, are a nominal or tangential addition to the claims, do not integrate the abstract idea into a practical application, and considered individually and as part of the claim as a whole, do not add significantly more than the abstract idea itself.  
As explained by the Supreme Court, the addition of insignificant extra-solution
activity does not amount to an inventive concept, particularly when the activity is well-
understood or conventional. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed
in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-
solution activity such as i. Receiving or transmitting data over a network, e.g., using the
Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an
intermediary computer to forward information); TLI Communications LLC v. AV Auto.
LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); (sending messages
over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d
1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);
but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here
‐‐a
result that overrides the routine and conventional sequence of events ordinarily
triggered by the click of a hyperlink." (emphasis added)); and iv. Storing and retrieving
information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306,
1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115
USPQ2d at 1092-93); and iii. Selecting information, based on types of information and
availability of information in a power-grid environment, for collection, analysis and
display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119
USPQ2d 1739, 1742 (Fed. Cir. 2016). See MPEP 2106.05(d) and 2106.05(g). Thus,
the claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blank et al. (U.S. Patent Application Publication No. 2018/0060375; hereinafter Blank).

Regarding claim 1, Blank discloses a quality check apparatus for checking a quality of input data output from a device to a processing module, 
the device being configured to output the input data and first metadata indicating an attribute regarding the quality of the input data to the processing module {¶¶ [0017]-[0020] machine-generated data processing system (e.g., such as a processing module) receives sensor data and metadata from a sensor (e.g., such as a device) for determining the accuracy/inaccuracy of the data; the metadata identifies various characteristics or attributes of the data}, 
the processing module being configured to generate, based on at least one piece of the input data, output data different from the at least one piece of input data {¶¶ [0031], [0038] results are output which includes any combination of accurate, erroneous, and/or verified data based upon the obtained sensor data}, 
the quality check apparatus, comprising: 
a first obtaining unit configured to obtain the first metadata {¶ [0020] data collection/aggregation system receives data packets containing metadata (e.g., such as first metadata)}; and 
a check unit configured to check the quality of the input data based on the first metadata {¶ [0020] data checking and correction system checks the sensor data and metadata for accuracies/inaccuracies}.  

Regarding claim 2, Blank discloses the quality check apparatus according to claim 1, wherein 
the processing module is associated with second metadata indicating a condition regarding the quality of the input data {¶¶ [0025], [0032] types of data are defined (e.g., such as second metadata) that include different quality checking criteria (e.g., such as a condition) based upon the data type}, 
the quality check apparatus further comprises a second obtaining unit configured to obtain the second metadata {¶ [0025] data accessing logic (e.g., such as a second obtaining unit) receives data types}, and 
the check unit checks whether the attribute regarding the quality of the input data indicated by the first metadata satisfies the condition regarding the quality of the input data indicated by the second metadata {¶¶ [0020],  [0025] the data quality checking system checks the metadata, attributes and quality of the sensor data against the quality checking criteria to determine the accuracy/inaccuracy of the sensor data}.  

Regarding claim 3, Blank discloses the quality check apparatus according to claim 1, wherein 
the device comprises a sensor {¶ [0019] sensor(s)}, and 
the input data comprises sensing data generated by the sensor {¶ [0019] sensed data from sensors}.  

Regarding claim 4, Blank discloses the quality check apparatus according to claim 1, wherein the processing module generates the output data based on a plurality of pieces of the input data {¶¶ [0017]-[0020], [0025]}.  

Regarding claim 7, Blank discloses a quality check apparatus for checking a quality of at least one data set to be input into a processing module, 
the at least one data set comprising a plurality of pieces of data and metadata indicating an attribute regarding a quality of each of the plurality of pieces of data {¶¶ [0017]-[0020], [0089]-[0092] set of data generated from a sensor}, 
the processing module being configured to generate, based on at least one piece of input data, output data different from the at least one piece of input data when the at least one data set is input {¶¶ [0031], [0038], [0089]-[0092]}
the quality check apparatus, comprising: 
an obtaining unit configured to obtain the metadata {¶ [0020], [0089]-[0092]}; and 
a check unit configured to check the quality of the at least one data set based on the metadata {¶ [0020], [0089]-[0092]}.

Claims 8-11 and 14 contain corresponding limitations as claims 1-4 and are therefore rejected for the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 12, 13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blank et al. (U.S. Patent Application Publication No. 2018/0060375; hereinafter Blank) in view of Lee (U.S. Patent Application Publication No. 2017/0192717).

Regarding claim 5, Blank discloses the quality check apparatus according to claim 1, but fails to explicitly disclose wherein the processing module switches the device that outputs the input data to the processing module.  

However, Lee discloses wherein the processing module switches the device that outputs the input data to the processing module {¶¶ [0071], [0073] the system receives a request and determines the type of data to collect; based on the type of data to collect determines which sensor should be used to output the data (e.g., such as determining which sensor/device to switch to in order to obtain data)}.  

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Blank and Lee before him/her, to modify the teachings of Blank with the teachings of Lee.  The motivation for doing so would combine the sensors of Blank with the sensor of Lee to provide a particular sensor for data collection based upon a type of data requested which helps manage buffering of the data by identifying characteristics of the data and other related information for processing data in a particular manner as disclosed by Lee [0079], [0080].


Regarding claim 6, Blank discloses the quality check apparatus according to claim 1, but fails to explicitly disclose wherein the processing module and the device that outputs the input data to the processing module form a virtual sensor.  

However, Lee discloses wherein the processing module and the device that outputs the input data to the processing module form a virtual sensor {¶ [0093] generates a virtual sensor based on an associated physical sensor}.  

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Blank and Lee before him/her, to modify the teachings of Blank with the teachings of Lee.  The motivation for doing so would combine the sensors of Blank with the sensor of Lee to provide a virtual sensor for accumulation of raw data as provided by a physical sensor in order to treat the data produced by the virtual sensor as if it were an actual sensor designed to sense a particular type of data as disclosed by Lee [0093].




Regarding claim 19, the combination of Blank and Lee discloses the quality check apparatus according to claim 5, wherein the processing module and the device that outputs the input data to the processing module form a virtual sensor {Lee: ¶ [0093]}.  



Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution and reducing potential 35 USC § 112(a) or 35 USC § 112, 1st paragraph issues that can arise when claims are amended.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.  The examiner thanks the Applicant in advance for providing support for any amendments or newly added claims.
Examiner cites particular columns and line numbers or paragraphs in the references as applied to claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dong (US 2014/0344269): identification of sensory data is created based on attributes while providing a linkage to other descriptive metadata of the data;
Dutta (US 2012/0197852): accessing sensor data from sensors in a sensor network and aggregating the sensor data for communication to an indexer in the sensor network;
Estok (US 2010/0198876): generation and rendering data embedded with associated meta-data in a human or machine recognizable format;
Gerecke (US 2014/0075043): data stream virtualization;
Klein (US 2008/0263096): managing data quality of data items received in data stream, the data item including data attribute values;
Pandey (US 2012/0197898): accessing a set of sensor data that includes sensor data aggregated together from sensors in the sensor network, one or more time stamps for the sensor data, and metadata for the sensor data identifying one or more pre-determined attributes of the sensor data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/Primary Examiner, Art Unit 2166